Exhibit The mailing, delivery or negotiation of this Lease shall not be deemed an offer to enter into any transaction or to enter into any relationship, whether on the terms contained herein or on any other terms.This Lease shall not be binding upon Landlord, nor shall Landlord have any obligations or liabilities with respect thereto, or with respect to the premises, unless and until Landlord has received Tenant’s signed counterparts and executed and delivered this Lease.Until such execution and delivery of this Lease, Landlord may terminate all negotiation and discussion of the subject matter hereof, without causes and for any reason, without recourse or liability. LEASE BY WAKEFIELD INVESTMENTS, INC. TO IMPLANT SCIENCES CORPORATION Dated:December 11, 2008 TABLE OF CONTENTS Page 1. Identifications 1 2. The Premises, Parking and Loading 1 3. The Building and Common Areas 1 4. Condition of the Premises 1 5. Term; Early Access 1 6. Use of the Premises; Licenses and Permits 2 7. Basic Rent; Additional Rent 2 8. Taxes…. 5 9. Insurance; Waivers of Claims and Subrogation 6 10. Utilities 7 11. Repairs and Maintenance 7 12. Compliance with Laws and Regulations 8 13. Alterations by Tenant; Signage 8 14. Landlord’s Access 9 15. Indemnities 9 16. Casualty Damage 9 17. Condemnation 10 18. Landlord’s Covenant of Quiet Enjoyment 11 19. Tenant’s Obligation to Quit; Holdover 11 20. Transfers of Tenant’s Interest 12 21. Transfers of Landlord’s Interest 13 22. Mortgagees’ Rights 13 23. Tenant’s Default; Landlord’s Remedies 14 24. Remedies Cumulative; Waivers 15 25. Broker…. 15 26. Notices…. 16 27. Estoppel Certificate 16 28. Bind and Inure; Limited Liability of Landlord 16 29. Captions 17 30. Integration 17 31. Severability; Choice of Law 17 32. Enforcement of Rights 17 33. Tenant Covenant Against Hazardous Materials 17 34. Recording 18 35. Security Deposit 18 36. Option to Extend 19 37. OFAC Compliance 20 38. Force Majeure 21 i LEASE 1.Identifications This Lease is made as of December 11, 2008, by and between WAKEFIELD INVESTMENTS, INC., a Massachusetts corporation, having an address at P.O. Box 540, Wakefield, Massachusetts 01880 (“Landlord”) and IMPLANT SCIENCE CORPORATION, a Massachusetts corporation having an address at 107 Audubon Road, Wakefield, Massachusetts 01880 (“Tenant”). 2.The Premises: Parking and
